t c memo united_states tax_court patrick anthony masino petitioner v commissioner of internal revenue respondent docket no filed date patrick a masino pro_se steven m roth for respondent memorandum opinion gerber judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent contends that this case should be dismissed because the petition was not filed within days after the notice_of_deficiency was mailed pursuant to sec_6213 all section references are to the internal_revenue_code in continued petitioner contends that the notice_of_deficiency was not mailed to his last_known_address pursuant to sec_6212 and that the 90-day filing period should not begin to run until he received actual notice respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax sec_6651 sec_6654 deficiency dollar_figure dollar_figure big_number big_number dollar_figure big_number year background at the time the petition in this case was filed petitioner resided in van nuys california the notice_of_deficiency was mailed on date respondent mailed copies of the notice_of_deficiency to petitioner at each of the following seven addresses west 131st street hawthorne california 24th street manhattan beach california concord street glendale california concord street glendale california turks head building providence rhode island 311½ winnepeg place long beach california and c o patricia masino 311½ winnepeg place long beach california petitioner has lived at five of these addresses continued effect for the years at issue at the time the notice_of_deficiency was mailed petitioner was living pincite7 delano street van nuys california van nuys address it is unclear from the record when petitioner moved to this address petitioner actually received a copy of the notice_of_deficiency in late date a friend of petitioner who was residing at the concord street address received the notice_of_deficiency mailed to that address and gave it to petitioner in late date ninety days from the date the notice was mailed was date the petition was dated date however it was not mailed until date days after the notice was mailed to petitioner and was filed on date petitioner did not file tax returns for taxable_year through respondent became aware of a change_of address for petitioner in mid-1992 before petitioner had moved to the van nuys address in petitioner filed a tax_return for the taxable_year which updated petitioner's address in respondent's computer files and deleted the address notification received by respondent in petitioner was arrested on federal money-laundering charges in and convicted in following his arrest petitioner was required to report any changes of address to the office of pretrial services of the u s district_court for the central district of california petitioner's reporting requirement was in effect in date sometime before date the date that the notice_of_deficiency was mailed petitioner notified the office of pretrial services of his van nuys address petitioner was not incarcerated when the notice_of_deficiency was issued petitioner contends that for purposes of sec_6212 his last_known_address is the van nuys address respondent argues that the van nuys address is not petitioner's last_known_address and that a notice_of_deficiency was mailed to petitioner's last_known_address alternatively respondent contends that petitioner actually received the notice_of_deficiency without prejudicial delay and had ample time to file a petition within days from the date the notice_of_deficiency was mailed discussion the jurisdiction of this court to redetermine a tax_deficiency depends upon the issuance of a valid notice_of_deficiency and the timely filing of a petition sec_6212 and sec_6213 91_tc_1019 83_tc_626 a petition is timely if it is filed within days after the notice_of_deficiency was mailed to a person within the united_states sec_6213 under conditions set forth in sec_7502 for purposes of computing the 90-day filing period timely mailing of the petition by the taxpayer is timely filing when a petition is not filed within the 90-day period the case must be dismissed for lack of jurisdiction if the notice_of_deficiency is valid 749_f2d_691 11th cir petitioner did not mail the petition in this case within days from the date the notice_of_deficiency was mailed therefore we must consider whether the notice_of_deficiency was valid sec_6212 authorizes the commissioner to send a notice_of_deficiency to the taxpayer by certified or registered mail the notice is valid if it is mailed to the last_known_address of the taxpayer sec_6212 if the address to which the notice is mailed is not the taxpayer’s last_known_address the notice is generally invalid 57_tc_102 affd 527_f2d_754 9th cir however a notice_of_deficiency that is not mailed to the taxpayer's last_known_address will be valid from the date of mailing if the taxpayer actually receives the notice in sufficient time to file a timely petition without prejudicial delay clodfelter v commissioner f 2d pincite 81_tc_65 providing the taxpayer with actual notice of the deficiency determination in a timely manner is the essence of the statutory scheme mulvania v commissioner supra petitioner maintains that his last_known_address is the van nuys address petitioner contends that he reported his van nuys address to the office of pretrial services of the u s district_court in connection with the federal money laundering case prior to the date that the notice_of_deficiency was mailed petitioner argues that because respondent was involved in his criminal prosecution the address notification to the office of pretrial services should be imputed to respondent for purposes of determining his last_known_address citing 74_tc_377 petitioner argues that because the notice was not mailed to his last_known_address the filing period should not begin until he actually received the notice_of_deficiency in late date on brief petitioner maintains that agents for respondent were involved in the federal criminal case and testified against petitioner at trial petitioner also contends that the internal_revenue_service irs supplied bank records and cash transaction reports to the federal bureau of investigation and the u s attorney's office to prosecute the federal money laundering case there is no evidence in the record to either support or refute petitioner's allegations neither the code nor the regulations define a taxpayer's last_known_address a taxpayer's last_known_address is the address to which in light of all surrounding facts and circumstances respondent reasonably believed the taxpayer wished the notice_of_deficiency to be sent 93_tc_22 it is the taxpayer’s obligation to provide clear and concise notification to the irs of any change_of address 62_tc_367 affd without published opinion 538_f2d_334 9th cir absent a clear and concise notification of a change in address respondent is entitled to treat the address shown on the taxpayer’s most recently filed tax_return as the last_known_address abeles v commissioner supra pincite when notified of a change_of address respondent must exercise reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address 73_tc_690 alta sierra vista inc v commissioner supra pincite whether respondent has exercised reasonable care and diligence must be determined in light of the facts and circumstances of each case alta sierra vista inc v commissioner supra in keeton v commissioner supra we found that information concerning the taxpayer's address in the possession of the u s department of justice doj was imputed to respondent the doj had obtained the taxpayer's address in criminal tax proceedings we reasoned that the irs was inextricably connected with the u s government's investigation prosecution and conviction of the taxpayer and therefore was on notice of the taxpayer's incarceration the court further reasoned that the doj and the irs are both administrative agencies of the executive branch of the federal government and work in conjunction to enforce federal_income_tax laws respondent argues that this case is distinguishable from keeton v commissioner supra because the office of pretrial services is part of the judicial branch in this regard respondent argues that information possessed by a judicial office should not be imputed to respondent respondent contends that information obtained by the office of pretrial services is not available to respondent without approval from the u s district_court citing u s c sec petitioner concedes that he received the deficiency_notice in late date after the notice was mailed on date actual receipt of a notice_of_deficiency by the taxpayer without prejudicial delay eliminates the need for us to determine whether the notice was mailed to the taxpayer's last_known_address mulvania v commissioner supra accordingly we need not decide whether notice of address changes to the u s district court's office of pretrial services was clear and concise notification to respondent of petitioner's change_of address rather we consider whether or not there was prejudicial delay in petitioner's receipt of the deficiency_notice in late date assuming that petitioner received the notice_of_deficiency on the last day of the month date he would have had at least days remaining in the 90-day filing period to file a petition we have held that receipt of a notice_of_deficiency that was incorrectly addressed with or fewer days before the expiration of the filing period is not prejudicial bonty v commissioner tcmemo_1997_372 days remaining bowers v commissioner tcmemo_1991_609 days remaining george v commissioner tcmemo_1990_147 days remaining loftin v commissioner tcmemo_1986_322 days remaining however days remaining in the filing period when the notice is received has been held to be insufficient time to file a petition 815_f2d_1400 11th cir see looper v commissioner supra pincite days remaining was prejudicial petitioner argues that days was not sufficient time to file a petition in this case because he was heavily involved in the posttrial and sentencing phase of his federal money laundering conviction at the time the notice_of_deficiency was issued in addition petitioner contends that the deficiency was determined using information from the federal money laundering case and it was necessary for him to review the large volume of evidence in the money laundering case to verify the accuracy of the statements in the petition before filing it in this regard petitioner argues that the delay in receiving the notice was prejudicial despite petitioner's explanations we find that petitioner's own inaction was responsible for the late filing the substantive issues in this case do not appear complex and involve petitioner's failure to report income from illegal activities petitioner completed the one-page petition over weeks before he mailed it the petition does not contain any factual allegations as to the correct amount of petitioner's taxable_income for the years in issue on the facts of this case we find that petitioner received the notice_of_deficiency with sufficient time to file a petition petitioner's failure_to_file a timely petition was not the result of any possible error in the address to which the notice_of_deficiency was mailed accordingly we find that the notice was valid and grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
